Citation Nr: 0401626	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New Orleans, 
Louisiana, Regional Office (RO).  In May 2001, the Board 
remanded the case for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran's death in November 1999 was listed on the 
certificate of death as caused by hypertensive 
atherosclerotic cardiovascular disease.  No other significant 
condition contributing to the cause of death was reported in 
the death certificate.  

2.  An autopsy report stated that findings included 
hypertensive and atherosclerotic cardiovascular disease; 
cardiomegaly; coronary atherosclerotic narrowing of two major 
cardiac blood vessels; non-compliance with anti-hypertensive 
medications; obesity; and an elevated level of a narcotic 
pain medication (oxycodone) in the body.  The autopsy report 
conclusion was that appellant died as a result of 
hypertensive and atherosclerotic cardiovascular disease, as 
evidenced by an enlarged heart and hardening of the arteries 
causing narrowing of two of the three major cardiac blood 
vessels; and that excessive weight and an elevated level of 
oxycodone added additional stress to an already diseased 
heart.

3.  At the time of death, service connection was only in 
effect for post-traumatic stress disorder, which had been 
rated as 100 percent disabling, effective April 14, 1997.  

4.  It has not been shown, by credible competent evidence, 
that cardiovascular disease was present in service or 
proximate thereto.  Cardiovascular disease was first 
medically shown many years after service.  

5.  It has not been shown, by credible competent evidence, 
that cardiovascular disease was caused by or was related to 
the service-connected post-traumatic stress disorder.  

6.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected post-traumatic stress 
disorder played a material role in his death; rendered him 
less able to withstand the effects of his fatal underlying 
disease or diseases; or hastened his death.  

7.  It has not been shown that at the time of his November 
1999 death, the veteran was in receipt of, or entitled to 
receive, compensation for service-connected disability that 
was continuously rated totally disabling either from the date 
of the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's wartime service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  Cardiovascular disease was not proximately due to, the 
result of, or aggravated by service-connected disease or 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

4.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et seq. (West 2002).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on said appellate issues.  The 
veteran's service medical records were obtained and there are 
numerous post-service clinical records associated with the 
claims folder.  Additionally, pursuant to the Board's May 
2001 remand, the RO in an October 2001 letter attempted to 
obtain from appellant any additional, relevant clinical 
records of the veteran's treatment or associated information.  
However, appellant did not respond to that request.  
Additionally, pursuant to that remand, an August 2002 VA 
medical opinion was rendered by a cardiologist as to the 
etiology of the veteran's fatal cardiovascular disease.  See 
The Official ABMS Directory of Board Certified Medical 
Specialists, 2002, 34th ed., which lists that physician as a 
cardiologist.  That VA medical opinion together with the 
other clinical evidence of record adequately details the 
circumstances and nature of the veteran's fatal 
cardiovascular disease and indicates whether that disease was 
related to the service-connected post-traumatic stress 
disorder.  There is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  The Board's May 2001 
remand and more recent October 2001 RO letter specifically 
advised appellant as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, appellant's service organization 
representative has not indicated that any additional, 
available, material evidence not of record exists and should 
be obtained.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to these appellate issues.  


A.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

An issue for resolution is whether the veteran's fatal 
cardiovascular disease was initially manifested during 
service or proximate thereto or whether the cardiovascular 
disease was manifested to a compensable degree within the 
one-year presumptive period after service.  

The service medical records indicate that the veteran had a 
lengthy history of preservice drug usage, including 
amphetamines, barbiturates, hashish, and LSD; and underwent 
drug detoxication during service.  On service discharge 
examination, his blood pressure was 120/70 and a chest x-ray 
study was unremarkable.  The service medical records are 
otherwise negative for pertinent findings.

VA medical records dated in the late 1980's primarily pertain 
to the veteran's treatment for psychiatric and alcohol/drug 
problems.  A chest x-ray and electrocardiogram were normal in 
November 1988 and in December 1989.  An April 1991 private 
clinical record listed psychotropic and erectile dysfunction 
medications and impressions included possible hypertension 
versus drug-related elevation of blood pressure.  On VA 
hospitalization in 1992, more than two decades after service, 
a single blood pressure reading of 152/98 was recorded.  A 
chest x-ray and electrocardiogram were normal.  He was 
advised to lose weight, exercise, and avoid salt.  Diagnoses 
were post-traumatic stress disorder (listed as primary 
diagnosis); nicotine dependence, continuous; polysubstance 
dependence, in remission; and borderline hypertension.  

Although an October 1993 VA general medical examination 
report noted a history of hypertension since approximately 
1981, this would still place the onset of hypertensive 
disease approximately a decade after service.  It is 
significant that none of the in-service or post-service 
clinical evidence of record relate the veteran's 
cardiovascular disease to service or even proximate to 
service.  Thus, based on the overwhelmingly negative clinical 
evidence, the Board concludes that it has not been shown, by 
competent evidence, that the veteran's cardiovascular disease 
was present in service or proximate thereto.  Cardiovascular 
disease was initially medically shown many years after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  There is no 
continuity of symptomatology to relate the veteran's 
cardiovascular disease, which was initially shown many years 
after service, to his military service.  38 C.F.R. § 3.303.  

An issue for resolution is whether the veteran's fatal 
cardiovascular disease was related to the service-connected 
post-traumatic stress disorder.  At the time of death, 
service connection was only in effect for post-traumatic 
stress disorder.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.  

Although it is alleged by appellant, or on her behalf, that 
the veteran's service-connected disability materially caused 
or contributed to his death, a lay person's opinion as to the 
cause of the veteran's death is not competent evidence.  In 
short, a lay person lacks medical expertise to offer an 
opinion regarding medical relationships or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The death certificate, signed by "M. H. D.", M.D., a 
coroner, lists hypertensive atherosclerotic cardiovascular 
disease as the immediate cause of death.  No other condition 
was listed as contributing to death.  The death certificate 
is prima facie evidence of the cause of death.  Additionally, 
an autopsy report substantiated that conclusion as to the 
cause of death.  It is very significant that neither the 
death certificate nor the autopsy report even mentioned the 
veteran's service-connected post-traumatic stress disorder as 
a factor in the cause of death.  

On VA hospitalization in 1993, the veteran weighed 250 pounds 
and his height was 6 feet.  His blood pressure was 134/82.  
Drug screen was positive for cocaine and marijuana.  
Diagnoses included depressive disorder; post-traumatic stress 
disorder, by history; polysubstance abuse, continuous; and 
hypertension.  

On October 1993 VA psychiatric examination, diagnoses 
included moderately severe depressive disorder and post-
traumatic stress disorder; and mild essential hypertension.

Numerous VA and private clinical records dated in the 1990's 
primarily pertain to the veteran's treatment for psychiatric 
and alcohol/drug problems.  

The positive evidence includes an October 1993 VA general 
medical examination report, wherein the examiner was 
requested to respond to the veteran's allegation that his 
hypertension was secondary to his service-connected post-
traumatic stress disorder.  A history of hypertension since 
approximately 1981 was noted without any heart 
disorder/disease history.  He reportedly smoked approximately 
10-12 cigarettes daily.  His weight was 259 pounds.  Blood 
pressure readings were 135/85, 146/86, 147/89, 132/78, 
137/85, and 134/82.  Clinically, there was no heart 
enlargement.  An electrocardiogram was interpreted as 
abnormal and indicative of inferolateral myocardial ischemia.  
The examiner opined that the veteran's hypertension "may 
well be aggravated by psychiatric disorders and/or 
psychotropic medications."  However, the evidentiary value 
of this brief, cursory medical opinion is very minimal, if 
any, because (a) it did not provide any clinical rationale in 
support of the conclusion reached, (b) the evidentiary record 
does not indicate that said examiner was a specialist in 
psychiatry or cardiology (See "The Official ABMS Directory 
of Board Certified Medical Specialists 2002, 34th ed.", which 
does not list that physician as a specialist), and (c) the 
evidentiary record does not indicate that said examiner had 
reviewed all of the veteran's material medical records prior 
to rendering his opinion.  

The positive evidence also includes a March 2000 written 
statement from "M. H. D.", M.D., addressed to appellant in 
response to her question concerning her spouse's death, 
wherein he stated that "[i]n reading and reviewing other 
cases, as well as your husband's autopsy report, it is my 
opinion that [the veteran] died of Hypertensive 
Atherosclerotic Cardiovascular Disease secondary to Post-
Traumatic Stress Disorder."  However, the evidentiary value 
of this brief, cursory medical opinion is very minimal, if 
any, because (a) it was prepared on behalf of the appellant 
and after appellant filed said claims for VA death benefits, 
(b) it does not provide any valid explanation for such 
conclusion reached, but merely mentions in a vague and 
ambiguous manner that "other cases" and the veteran's 
autopsy report were considered, (c) it appears to contradict 
the death certificate that that same coroner signed, which 
did not list the fatal cardiovascular disease as due to post-
traumatic stress disorder or list the post-traumatic stress 
disorder as a significant condition contributing to death, 
(d) the evidentiary record does not indicate that said 
coroner was a specialist in psychiatry or cardiology (See The 
Official ABMS Directory of Board Certified Medical 
Specialists, 2002, 34th ed., which does not list that 
physician as a specialist), and (e) the evidentiary record 
does not indicate that said coroner had reviewed all of the 
veteran's material medical records prior to rendering his 
opinion.  Finally, there is no evidence that the coroner 
provided any medical treatment to the veteran.

A substantial negative piece of evidence is an August 2002 VA 
medical opinion rendered by a cardiologist pursuant to the 
Board's May 2001 remand.  In that August 2002 VA medical 
opinion, the cardiologist stated that the veteran's file had 
been "reviewed in detail."  The cardiologist stated, in 
pertinent part:

I first reviewed the complete autopsy 
findings to assess evidence of end-organ 
damage associated with hypertension 
because, although the coroner believes 
that the patient's enlarged heart was 
from hypertensive heart disease, there 
are a number of other causes namely, 
dilated cardiomyopathy due to coronary 
disease and ischemic heart disease, as 
well as dilated cardiomyopathy due to 
polysubstance abuse among others....  
Additionally, patients who have a 
significant hypertension over a long 
period of time, generally develop 
evidence of changes in other organ 
systems, particularly the kidneys, [and] 
long-standing high blood pressure 
ordinarily causes shrinkage of the 
kidneys, which in this case were found as 
normal.  Additionally the patient's renal 
vessels had no evidence of hypertensive 
changes.  On gross inspection, neither 
the kidney, nor the heart underwent 
microscopic examination to support a 
diagnosis of chronic hypertensive change.  
I do agree with the coroner, however, 
that the patient's primary cause of death 
was atherosclerotic coronary artery 
disease, that is, hardening of the 
arteries to the heart.  This is a result 
of multiple factors including a family 
history, elevated lipids, smoking, etc.  
The patient indeed has evidence of 
significant coronary artery disease and 
probably died as a result of an early 
myocardial infarction with an 
arrhythmia....  I also agree with the 
coroner that the patient's excessive 
weight and the presence of an elevated 
level of oxycodone were additional 
stressors to his already diseased heart.  
So based upon the autopsy report, I feel 
that the patient most likely died of 
complications related to atherosclerotic 
coronary artery disease.  Evidence of 
systemic hypertension, both with respect 
to the myocardium and kidneys were not 
definitely visible on exam and 
microscopic sections were not done.  
Therefore, I feel that the diagnosis of 
systemic hypertension did not play a role 
in this patient's death.  Additionally, 
though the patient is rated 100% for 
service-connected PTSD, his systemic 
hypertension is noted in several 
hospitalizations for PTSD as a secondary 
medical diagnosis [and] never did seem to 
be a prevailing issue for him.  So, in 
conclusion, I feel that this patient 
likely died of an acute ischemic cardiac 
event due to significant three-vessel 
coronary artery disease.  Neither PTSD 
nor systemic hypertension seem to play 
any significant role in this patient's 
death as noted by the evidence at hand.

To summarize, that August 2002 VA cardiologist's medical 
opinion does not reveal that the veteran's service-connected 
post-traumatic stress disorder materially caused or 
contributed to his death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
That August 2002 VA cardiologist's medical opinion did not 
reveal that the service-connected post-traumatic stress 
disorder caused debilitation or accelerated death.  Although 
the aforestated October 1993 and March 2000 physicians' 
opinions apparently suggest that the veteran's hypertension 
was related to the service-connected post-traumatic stress 
disorder or that death was from hypertensive atherosclerotic 
cardiovascular disease, and the death certificate did list 
hypertensive atherosclerotic cardiovascular disease as cause 
of death, that August 2002 VA cardiologist's medical opinion 
persuasively explained that the cause of death was not due to 
hypertensive disease, since there was no evidence of 
hypertensive organ damage as shown by the actual autopsy 
report findings.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

Significantly, that August 2002 VA cardiologist's medical 
opinion stated that the veteran's death resulted from 
atherosclerotic heart disease and additional stress on the 
already diseased heart from obesity and elevated levels of 
pain narcotic in the veteran's body; and that the 
atherosclerotic heart disease was due to multiple risk 
factors, including family history, elevated lipids, and 
smoking.  Again, the death certificate and autopsy report 
conclusion unequivocally attributed death to atherosclerotic 
heart disease (hardening of the arteries) without mentioning 
a post-traumatic stress disorder.  Although the death 
certificate and autopsy report conclusion also added 
hypertension as part of the cause of death, this was without 
any explanation in support thereof and appears erroneous 
based on the August 2002 VA cardiologist's medical opinion.  

In any event, that August 2002 VA cardiologist's medical 
opinion, which reviewed the entire claims folder including 
the autopsy report, persuasively explained that the veteran's 
service-connected post-traumatic stress disorder neither 
played a significant role in his death nor significantly 
affected his cardiovascular disease, and, in particular cited 
to the numerous psychiatric hospitalizations clinical records 
that merely mentioned hypertension in the context of an 
incidental diagnosis.  None of the actual clinical records 
during the veteran's lifetime specifically reported any 
ascertainable relationship between his cardiovascular disease 
and the service-connected post-traumatic stress disorder, and 
it would be mere speculation to assume such a relationship 
existed.  

Additionally, the death certificate, completed and signed by 
the same coroner who rendered that March 2000 medical 
statement, only listed hypertensive atherosclerotic 
cardiovascular disease as the cause of death.  Again, the 
death certificate, which is prima facie evidence of the cause 
of death, only listed cardiovascular disease as the cause of 
death, without mentioning the veteran's service-connected 
post-traumatic stress disorder as a significant condition 
contributing to death.  

The Board concludes, therefore, that it would be mere 
speculation to assume that the veteran's service-connected 
post-traumatic stress disorder was in any way related to his 
fatal cardiovascular disease.  

After weighing the positive and negative evidence in this 
case, it is the Board's opinion that the August 2002 VA 
cardiologist's medical opinion far outweighs the probative 
value of the aforestated October 1993 and March 2000 
physicians' opinions, in part, because (a) she is a 
specialist in cardiology, (b) she reviewed the entire claims 
file including said physicians' opinions, (c) and she 
provided a detailed and comprehensive medical opinion with 
adequate explanation.  As previously explained, the Board 
substantially discounts the evidentiary value of the 
aforestated October 1993 and March 2000 physicians' opinions.  
Thus, given the lack of credible competent evidence showing 
that the fatal cardiovascular disease was causally or 
etiologically related to service or related to the service-
connected post-traumatic stress disorder, the claim for 
service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a), 
3.312, Allen.  

Since the evidence preponderates against allowance of this 
claim, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.  


II.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318

It should be pointed out that a final regulation pertaining 
to dependency and indemnity compensation benefits for 
survivors of certain veterans rated totally disabled at time 
of death was promulgated, effective January 21, 2000.  See 
38 C.F.R. § 3.22; 65 Fed. Reg. 3388-3392 (2000).  That final 
regulation established an interpretive rule reflecting VA's 
conclusion that 38 U.S.C. 1318(b) authorizes payment of 
dependency and indemnity compensation only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held, in 
part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  

In pertinent part, under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22(a) dependency and indemnity compensation benefits 
shall be paid to the surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:  

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) At the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for a service connected 
disability that was:

	(i) Rated by VA as totally disabling 
for a continuous period of at least 10 
years immediately preceding death; or 

	(ii) Rated by VA as totally 
disabling continuously since the 
veteran's release from active duty and 
for at least 5 years immediately 
preceding death.

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:...

	(3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date.  

It is reiterated that at the time of the veteran's death in 
November 1999, service connection was only in effect for 
post-traumatic stress disorder, which had been rated as 100 
percent disabling, effective April 14, 1997.  No collateral 
attack on a VA decision concerning the issue of service 
connection, disability evaluation, or effective date was 
presented, nor have any of the several provisions of 
38 C.F.R. § 3.22(b) been satisfied as to meet the "entitled 
to receive" requisite of 38 C.F.R. § 3.22(a)(2).  

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, the appellant's claim for entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 is 
without legal merit, and, therefore is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Appellant's claims for entitlement to service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 are denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



